DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/9/2020 in relation to application 16/961,241.
The instant application claims benefit to Foreign Continuity KR10-2018-0004592 with a priority date of 1/12/2018.
The Pre-Grant publication US# 20210065568 is published on 3/4/2021.
Claims 1-20 are pending.

Objections
Following terms are objected because of unclear connotations:
Claim  1 is not clarifying the use of abbreviation “DB”. Please clarify what DB represents there for data base of program execution unit. Appropriate correction needed.
Claim 2 term “Unconscious” need  further elaboration. 
Claim 3 parenthesis  “(set by bundling….one time”) and (=text composed….two sentences)”, “(image)”  not clearly identifying  which of the “set” “text”, “image” , “sound”, “picture” is involved.
Claim 4 use of “inputting” for selection is not making clear if any specific input action is performed on an interface.
Claim 7 use of “if” conditions need more clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of an apparatus. Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of language acquisition management, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the addition of certain methods of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “absorption and learning program by listening/speaking with reading/writing. In this context the dependent claims organize the activities into selection, extraction, sequential provisioning of individual content, exclusion, extraction of selected content. Hence that encompasses the user to manually manage teaching/learning activities under certain rules or instructions for sequential provision and feedback . All performed for the exception of recitation of some generic computer components. The recited steps or functions are mental processes which a trainee/user would perform in their mind or by using pen and paper data collection. Determination of output, display of results by way of observation, evaluation, and judgement/opinion could be enumerated as grouping of abstract idea  (STEP 2A: Prong1:Yes) . 
The claims do not include additional elements so to consider an indicative of integration into practical application for a judicial exception. The limitations of “a computer processing device”, “a learner-specific database”, “a communication interface” are merely use of generic computer applications.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions, i.e. “to apply”  the exception using a generic computer component and cannot provide an inventive concept. The claim is not patent eligible (STEP 2A: Prong2: NO).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations are merely use of generic computer and computer parts that are well-understood, routine, and conventional in art. Fig.1 of the instant specification discloses generic computing device, with specification indicated that background uses a known technology is disclosed that could be used in a class via online network of Internet or Intranet where a question is given to the users, and the users are allowed to answer. At such session end, instructor and patron performs all activities here like reviewing, adding or remove allocation points to an exercises on commonly available tablet or other computing device in class. Therefore use of generic personal computers, server computer systems, use of hand-held or laptop devices by patrons, multiprocessor systems, programmable consumer electronics, network PCs for storing, analyzing and retrieval of routine sessions already known activities in art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Number US 8740621 B1  Breidner   in view of US Patent Application Publication Number US 20100009321 A1 to US 20100009321 A1.

Claim 1 Breidner teaches a language acquisition system (col.4 lines foreign language learning system), comprising: 
a language acquisition management unit providing an absorption 5acquisition program, which is an acquisition program for "listening/speaking" (col.4 lines 60-67 reading or speaking after listening;col.14 line 45  speaker) , and 
a study acquisition program, which is a learning program for "reading/writing"; and a program execution unit including a set content database corresponding to a 10level divided for each user's level (col.10 lines 9-28  writing excerpts to supplement the reading part for absorption), and 
Breidner does not explicitly indicate the executing the absorption acquisition program and the study acquisition program provided by the language acquisition management unit according to the user's acquisition level, and providing them to the user.  Purushotma, however, teaches the executing of a absorption acquisition program and a study acquisition program provided by the language acquisition management feedback unit according to the user's acquisition level, and providing them to the user (¶0042, 0060 feedback for false acquisition or answer level based on set of grammatical rules). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate executing of an absorption acquisition program and the study acquisition program provided by the language acquisition management unit according to the user's acquisition level, and providing them to the user, as taught by Purushotma, into the language acquisition system of Breidner, in order to feedback based on user’s acquisition level.


15Claim 2  Breidner teaches  the language acquisition system according to claim 1, wherein the language acquisition management unit comprises a program module provided according to an 20acquisition method for listening and speaking; and a study acquisition program module controlling repetitive feedback of study content being provided according to a leading and active acquisition method for reading and writing. 
Breidner does not explicitly indicate the executing a absorption acquisition program module controlling repetitive feedback of absorption content, and provided a study according to an unconscious and passive 20acquisition method controlling repetitive feedback of study content being provided according to a leading and active acquisition method for reading and writing.  Purushotma, however, teaches  an absorption acquisition program module controlling repetitive feedback of absorption content, and provided a study according to an unconscious and passive 20acquisition method controlling repetitive feedback of study content being provided according to a leading and active acquisition method for reading and writing (¶0042, 0069, 0072 feedback for repeated selection of  terms from user by a apparently passive acquirement to form in a target language).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate an absorption acquisition program module controlling repetitive feedback of absorption content, and provided a study according to an unconscious and passive 20acquisition method controlling repetitive feedback of study content being provided according to a leading and active acquisition method for reading and writing, as taught by Purushotma, into the language acquisition system of Breidner, in order to leading method based on user’s acquisition level.

 
Claim 3 ] Breidner in combination with Purushotma teaches the  language acquisition system according to claim 2, wherein: the repetitive feedback is an absorption and study method in which the content belonging to the set content or set by bundling the content provided at 5one time) is sequentially provided to the user ( col.20 lines 7-10 set content ) , and once the output of all content is completed, the first round ends, and the next round is accumulated and repeatedly provided to recognize and store it as long-term memory; In the case of vocal language and text language, which is the language of narrow sense, the content composed of syllables, words, idioms, sentences, 10and paragraphs are selected and provided as the basic unit content ( Fig. 11  text captions may composed of at least two sentences); and in the case of gesture language, which is the language of the broad sense, the content composed of at least one action are selected and provided as the basic unit content; 15and in the case of a pictorial language, the content composed of at least one picture (image) are selected and provided as the basic unit content; and in the case of a mathematical language, the content composed of at least one number or formula are selected and provided as the basic unit content; and in the case of a music language, the content composed of at least 20one sheet music are selected and provided as the basic unit content; the individual content of each unit is composed of at least one selected from text, voice (sound), image (picture), and video media, and is provide from one platform selected from apps, web, artificial intelligence (AI), robot, and book (Fig.’s 5-10 variety of cases that involve content composed of gesture language and pictorial representation with possibilities for platform transformations)  


[Claim 4] Breidner in combination with Purushotma the language acquisition system according to claim 2, wherein: the absorption acquisition program module basically provides the set content through repetitive feedback, but provides an interface for selecting 5(inputting) "removal" in response to a user among content in the set content; and if the "removal" is input for a specific content, after the corresponding round is finished, provides repetitive feedback in such a way that the remaining set content except the content that "removal" is selected is provided in the next 1oround and provides repetitive feedback repeating round until "Removal" is input for all content contained in set content ( col.5 lines 5-30 replacement and removal in a repetitive feedback environment ).  


[Claim 5] Breidner in combination with Purushotma teaches the  language acquisition system according to claim 4, wherein: 15If the corresponding round for the set content is finished after the "removal" is selected, the absorption acquisition program module performs a test on the content in which the "removal" is selected and then proceeds the next round or; proceeds the next round without additional test until "removal" is 20selected and stored about all content included in the set content as a result of repetitive feedback; in the case of the test acquisition mode, if the test for all content is finished, stops repetitive feedback on the current set content and proceeds repetitive feedback on the next set content (col.5 lines 20 -67; col. 6 lines 1-14 first and second removal mechanism flexible in a combined repetitive feedback system) .

  
[Claim 6] Breidner in combination with Purushotma teaches the  language acquisition system according to claim 5, wherein: the absorption acquisition program module may provide interface that the user can select "removal" after providing the user with repetitive feedback 5for the set content for a predetermined number of rounds to prevent the user from selecting "remove" randomly without fully understanding the content (col.6 lines 46-59 random replacement/removal  is prevented short phrases are provided).


[Claim 7] Breidner in combination with Purushotma teaches the  language acquisition system according to claim 5, wherein: 10the study acquisition program module basically provides repetitive feedback for the set content in the same manner as the absorption acquisition program, but provides an interface for selecting "study" as the user's reaction among the content in the set content, Then, if "study" is selected for a specific content, after the corresponding 15round is finished, provides repetitive feedback in such a way that the content that "study" was selected among the content in the set content is provided in the next round, and provides the repetitive feedback , until "study" isn't selected for all content contained in the set content (col.7 lines 34-39 completion done with content thorough study ).

  
20[Claim 8] Breidner in combination with Purushotma teaches the  language acquisition system according to claim 7, wherein: The study acquisition program module may provide an interface that the user can select "study" after providing the user with repetitive feedback for the set content for a predetermined number of rounds to prevent the user from not 27selecting "study" randomly without fully understanding the content (col.10 lines 4-10 enhanced understanding factor printed on interface).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        September 30, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715